Daughdrill parked his automobile on the public street in the City of Austin and went away for a short time to transact some business. As he was returning to the car he noticed appellant apparently searching it. Upon being *Page 12 
asked to explain his conduct he said some one had told him there was whiskey in the car and that he was looking for it. Daughdrill charged him with stealing things from the car and took hold of his arm and insisted that appellant go with him. Appellant took some socks, handkerchiefs and other things from his pocket, placed them on the seat and importuned Daughdrill to let him go. These articles had been taken from a grip which was in the car. Appellant had also taken Daughdrill's pistol out of the grip, and had it in his possession at the time, which fact was then unknown to Daughdrill. When the latter refused to pass the matter up, and insisted that appellant go with him, appellant broke loose, cursed him, drew and presented the pistol and temporarily made his escape, taking the pistol with him. The court charged the jury that "any person having reasonable grounds to believe that property is stolen may arrest the offender and seize the property whether he is an officer or not." Upon the trial the appellant contended that Daughdrill's act in taking hold of him and insisting that he accompany him was illegal and an assault upon appellant. He excepted to the charge of the court because it failed to instruct the jury that appellant had a right to defend himself against an assault, and because he claimed the court had in effect told the jury that the prosecuting witness had a right under the circumstances to commit an assault upon appellant. He renews these contentions in his motion for rehearing. We cannot construe the charge as being subject to the criticism urged. It was evidently based upon Article 325, C. C. P., which reads:
"All persons have a right to prevent the consequences of theft by seizing any personal property which has been stolen, and bringing it, with the supposed offender, if he can be taken, before a magistrate for examination, or delivering the same to a peace officer for that purpose. To justify such seizure, there must, however, be reasonable ground to suppose the property to be stolen, and the seizure must be openly made and the proceedings had without delay."
This provision of law has been in our statutes for many years and has received construction in English v. State, 34 Tex. Crim. 194,  30 S.W. 233; Porez v. State, 29 Tex.Crim. App. 618, 16 S.W. 750; Luera v. State, 12 Tex.Crim. App. 257. The charge complained of seems to have been applicable under the facts and justified by the authorities.
Believing the case to have been correctly decided, the motion for rehearing is overruled.
Overruled.
Morrow, P. J., absent. *Page 13